Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2021 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki  (US 2019/0389225).
Yamazaki discloses the following claimed features:
Regarding claim 1, an image forming apparatus (Figures 1 and 2) comprising: a reservoir (20) that stores a liquid: a moving part (30, 60) that is movable in a predetermined direction; and a circulation path part (122) that allows the liquid in the reservoir (20) to circulate between the reservoir (20) and the moving part (30, 60), wherein the moving part includes: an ejector (51) that ejects the liquid to a recording medium, a communication path part (41) that communicates with an ejection flow path (52a) of the ejector (51) and communicates with the circulation path part; and a pressure adjuster that is provided in a portion of the communication path part, the portion communicating with the circulation path part, and that adjusts a pressure in order that the liquid supplied from the circulation path part passes through the ejector and returns to the circulation path part (paragraphs [0024]-[0027]).
Regarding claim 10, wherein a plurality of the ejectors (51) is provided. 
Regarding claim 11,  wherein the communication path part includes a plurality of paths (52a) each communicating with each of the plurality of the ejectors (51). 
Regarding claim 12, wherein the communication path part includes a common path that communicates in common with each of the plurality of the ejectors (Figure 1).
Regarding claim 13, further comprising: a degasser that degasses the liquid, wherein the degasser is provided in the moving part (Abstract). 
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 2-9 is the inclusion of the limitation of an image forming apparatus that includes a moving part part having a pressure adjuster that includes: a first pressure generator that is provided in a portion of the communication path part, the portion communicating with the supply flow path: and a second pressure generator that is provided in a portion of the communication path part, the portion communicating with the collection flow path, and creates a pressure difference between the first pressure generator and the second pressure generator.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumagai et al (US 2011/0050793) disclose a liquid ejecting apparatus that includes liquid ejecting heads ejecting a liquid includes: a supply passage permitting a tank storing the liquid to communicate with the plurality of liquid ejecting heads and supplying the liquid from the tank to the liquid ejecting heads; and a circulation passage permitting the liquid ejecting heads to communicate with the tank and circulating the liquid from the liquid ejecting heads to the tank.  Tokimatsu (US 10,786,998) disclose an inkjet recording device including an inkjet head provided with a nozzle(s); an ink supplier which supplies ink to the inkjet head; a driver which performs a driving operation to cause pressure variation of ink; and a controller.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853